DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11 April 2022 is acknowledged.
Claims 40-49 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 April 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 November 2020, 6 April 2022, and 20 April 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27, 29, and 31-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbour et al. (US Patent 6,705,694 – hereinafter Barbour.)
Regarding claim 27, 
Barbour discloses an integrated circuit to drive a plurality of fluid actuation devices, the integrated circuit comprising: 
an interface [that permits communication between components; shown for example, by the double arrows linking blocks 124 and 126, and the one linking blocks 110 and 116 in fig. 1B]; 
a digital circuit [134 in fig. 1B] to output a digital signal to the interface [col. 4, line 28 through col. 5, line 2]; 
an analog circuit [136 in fig. 1B] to output an analog signal to the interface [col. 4, line 28 through col. 5, line 2; col. 24, line 42 through col. 25, line 4; also note 2810 in fig. 28]; and 
control logic [110 in fig. 1B] to activate the digital circuit or the analog circuit [col. 4, line 28 through col. 5, line 2.]

Regarding claim 29, 
Barbour further discloses wherein the analog circuit is to output an analog signal representative of a state of the integrated circuit, the state comprising at least one of a crack and a temperature [2820 in fig. 28; col. 31, lines 1-17.]
Regarding claim 31, 
Barbour further discloses wherein the analog circuit comprises a thermal sensor [col. 6, lines 7-21.]

Regarding claim 32, 
Barbour further discloses wherein the digital circuit comprises a memory [122 in fig. 1B.]

Regarding claim 33, 
Barbour further discloses wherein the digital circuit comprises a timer [152 in fig. 1B.]

Regarding claim 34, 
Barbour further discloses wherein the digital circuit comprises a configuration register [1760 in fig. 17.]

Regarding claim 35, 
Barbour further discloses wherein the digital circuit comprises a shift register [2005 in fig. 20.]

Regarding claim 36, 
Barbour further discloses the integrated circuit further comprising: 
a configuration register to enable or disable the digital circuit and to enable or disable the analog circuit [fig. 21; col. 21, line 58 – col. 22, line 46.]

Regarding claim 37, 
Barbour further discloses wherein the interface comprises a contact pad [312 in fig. 3], a pin, a bump, or a wire [only one needed to meet limitation.]

Regarding claim 38, 
Barbour further discloses wherein the interface is to contact a single printer-side contact to transmit signals to and from the single printer-side contact [1770/1765 in fig. 17.]

Regarding claim 39, 
Barbour further discloses the integrated circuit further comprising: 
a plurality of interfaces, 
wherein the plurality of interfaces comprises a fire interface [150 in fig. 1B], a data interface [134 in fig. 1B], and a clock interface [MCLK in fig. 4] coupled to the fluid actuation devices [col. 19, line 45 – col. 20, line 15.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Barbour in view of DeMeerleer et al. (US Patent 5,942,900 – hereinafter DeMeerleer.)
Regarding claim 28, 
Barbour discloses the claimed limitations as set forth above but fails to expressly disclose wherein the analog circuit comprises a resistor wiring, wherein the resistor wiring is separate from and extends along at least a subset of the fluid actuation devices.
However, DeMeerleer teaches a method and apparatus for detecting faults, such as cracks, in ink jet printhead heater chips [40 in figs. 2-3] using a resistor [50 in figs. 2-3], wherein the resistor is located adjacent to at least one edge of the heater chip. [Abstract and col. 3, lines 22-56.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Barbour invention to include a circuit comprises a resistor wiring as taught by DeMeerleer for the purpose of detecting faults/cracks in a circuit by comparing changes in resistance to measured changes [Abstract.]   

Regarding claim 30, 
In the obvious combination, DeMeerleer further discloses wherein the analog circuit comprises a crack detector [60 in figs. 2 and 3; col. 3, lines 22-56.]

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853